Opinion issued July 12, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                               NO. 01-16-00215-CR
                            ———————————
                   IN RE RICKY DEAN FOWLER, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Ricky Dean Fowler, has filed a petition for writ of mandamus

requesting that we compel the County Court at Law No. 1 of Galveston County to

“hear and submit a finding” on a separate mandamus petition relator purports to have
filed with the County Court at Law challenging the revocation of his parole by the

Texas Board of Pardons and Paroles.1 We deny the petition.

                                 PER CURIAM

Panel consists of Justices Higley, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      Relator identifies the underlying case as Ricky Dean Fowler v. Texas Department
      of Criminal Justice—Division of Pardons and Paroles, cause number CV-75015,
      pending in the County Court at Law No. 1 of Galveston County, Texas.
                                           2